Citation Nr: 0630513	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left thigh injury 
residuals.

2.  Entitlement to service connection for right thigh injury 
residuals.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a bilateral thigh injury.

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to a bilateral thigh injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter initially came before the Board from a ratings 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied reopening of 
the veteran's claims for service connection for left and 
right thigh injury residuals, and denied service connection 
for back and sleep disorders, claimed as secondary to a 
bilateral thigh injury.  In September 2005, the Board 
reopened the claims for service connection for left and right 
thigh injury residuals, and remanded all of the claims.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran does not have a current 
disorder of either thigh.

2.  Even assuming a current thigh disorder, the preponderance 
of the competent, probative evidence of record reflects that 
the veteran did not have a continuing disorder of either 
thigh in service, there is no clinical evidence of such a 
disorder until many years after service, and any thigh 
disorder is not related to the veteran's in-service left 
thigh lump that contemporaneous examination found not 
disabling or otherwise related to service.

3.  To the extent that back and sleep disorders are claimed 
as secondary to a bilateral thigh disorder, the latter is not 
service-connected, and the preponderance of the competent, 
probative evidence of record reflects that there was no 
chronic back or sleep disorder in service, any back or sleep 
disorder did not arise until many years after service, and 
any back or sleep disorder is not otherwise related to 
service.



CONCLUSIONS OF LAW

1.  A chronic left thigh disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2006); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  A chronic right thigh disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2006); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  A back disorder was not incurred in or aggravated by 
service, and cannot be secondary to a bilateral thigh 
disorder which is not itself service-connected.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

4.  A sleep disorder was not incurred in or aggravated by 
service, and cannot be secondary to a bilateral thigh 
disorder which is not itself service-connected.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Where 
proper VCAA notice is not given prior to the initial 
adjudication, the error may be cured by a Board remand for 
new VCAA notification followed by readjudication of the 
claim.  Mayfield, 444 F.3d at 1333-1334.  Here, after the 
veteran filed his November 2000 claims, the RO sent an 
October 2001 VCAA letter.  Then, after denying the claims in 
February 2002, the RO sent a December 2003 letter indicating 
that its initial VCAA letter was deficient and providing 
additional notification, and readjudicated the claims in its 
July 2002 statement of the case (SOC).  In addition, after 
the Board's September 2005 remand, the Appeals Management 
Center (AMC) sent another, October 2005 VCAA letter, and then 
readjudicated the claims in its March and June 2006 
supplemental SOCs.  Thus, any deficiencies in the October 
2001 VCAA letter were cured by the RO's December 2003 letter 
and the AMC's October 2005 letter and were followed by 
appropriate readjudications of the claims.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

Here, the December 2003 and October 2005 letters complied 
with the VCAA's requirements regarding the content of 
notification.  In them, the RO and AMC correctly identified 
the veteran's claims (some of which were petitions to reopen 
at the time of the December 2003 letter), the December 2003 
letter defined new and material evidence, and both letters 
explained how to establish entitlement to service connection.  
The letters also listed the types of evidence that the 
veteran could submit in support of his claims and explained 
the respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence.  Both 
letters also stated: "If there is any other evidence that 
you think will support your claim, please let us know."  The 
October 2005 letter added: "If the evidence is in your 
possession, please send it to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran was provided with notice of what type of 
information and evidence is needed to substantiate his 
service connection claims, he was not provided information 
regarding the disability ratings and effective dates that 
would be assigned if this claim were granted until the June 
2006 SSOC.  To the extent that this notification in the SSOC 
was inadequate, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board will deny all of the service-connection claims, there 
are no disability ratings or effective dates to assign, so 
the issue is moot.  In addition, although the letters 
explained what new and material evidence meant as well as how 
to establish entitlement to the underlying service-connection 
benefits, any insufficient notice in this regard under Kent 
v. Nicholson, 20 Vet. App. 1 (2006) would not be prejudicial 
in light of the Board's September 2005 reopening.
 
Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records.  In addition, 
the AMC asked the veteran to fill out a form authorizing the 
release of information (VA Form 21-4124) from Dr. "V.K." to 
request any additional treatment records from him, but the 
veteran did not fill out this form or otherwise authorize VA 
to request additional treatment records from Dr. "V.K."  VA 
thus complied with its duty to assist in this regard.  See 
38 C.F.R. § 3.159(c)(1)(i), (ii) (2006) (claimant must 
cooperate with VA's reasonable efforts to obtain relevant 
records from non-Federal agency or department custodians 
including authorizing release of existing records in 
acceptable form); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street.").  VA otherwise complied with its duty to assist, as 
there is no indication that any other records exist that 
should be requested or that any other pertinent evidence was 
not received.  Therefore, under these circumstances, no 
further development is required to comply with the VCAA or 
its implementing regulations, and the Board will decide the 
veteran's claims.

There are two, alternative ways to establish service 
connection.  Rose v. West, 11 Vet. App. 169, at 171-172 
(1998).  One is to "show (1) a current disability; (2) an 
in-service precipitating disease, injury or event; and (3) 
nexus between the current disability and the in-service 
events."  Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005).  See also 
38 C.F.R. § 3.303(d) (2006) (service connection may be 
granted when all of the evidence, including that pertinent to 
service, indicates that a disease diagnosed after discharge 
was incurred in service).  The second way to establish 
service connection is to show that the veteran had a chronic 
disorder in service and that the veteran currently has the 
same disorder, or that a disorder manifested itself during 
service and was not identified until later but there was 
continuity of symptomatology related to the current disorder 
after service.  Rose v. West, 11 Vet. App. at 170, 171-172 
(citing 38 C.F.R. § 3.303(b) (2006)).  In either case, 
evidence of current disability is one of the fundamental 
requirements for a grant of service connection. See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As to 
what constitutes a current disability, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining to 
reach the question whether the veteran's pain was statutorily 
compensable, and dismissing in part and vacating in part 
Sanchez-Benitez v. West on other grounds); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (disability refers to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself).

In the present case, the preponderance of the evidence shows 
that the veteran does not have a current disorder of either 
thigh.  The January 2006 VA examination findings stated: 
"There is no abnormality detected in either thigh.  Muscles 
are normal in appearance, size, and function.  There is no 
tenderness.  There are no scars.  There is no evidence of 
inflammation.  He has full and normal joint use of the lower 
extremities.  There are no adhesions or tendon, bone, joint 
or nerve involvement.  Muscle strength is normal."  The VA 
examiner therefore stated in the diagnosis that although the 
veteran had reported a history of chronic bilateral anterior 
thigh pain, "[t]here are no residuals of any right thigh or 
left thigh injury in this veteran," based on the normal 
examination findings.  The VA examiner repeated his 
conclusion that there were no residuals of right or left 
thigh injuries in the February 2006 addendum prepared after 
he reviewed the entire claims file.  Thus, the most recent 
medical examination report concluded after review of the 
claims folder and a thorough examination that there are no 
current thigh disabilities.

In contrast, there is an October 2001 treatment record of Dr. 
"V.K." entitled, "Neurological Consultation," which was 
performed as follow-up for continued pain in the thighs.  Dr. 
"V.K." described a history of "service-connected injury" 
in 1965 which resulted in tear in the rectus femoris muscles 
bilaterally, left more than right, subsequent to which the 
veteran had developed weakness and worsening pain.  Dr. 
"V.K." wrote: "The examination of the thighs revealed that 
with contraction of the quadriceps he has lumps in the mid 
thigh, particularly pronounced in the left thigh.  There are 
no autonomic changes in the legs.  Pedal pulses are present.  
Straight leg raise is full bilaterally."  He also wrote: 
"Motor exam showed no weakness but when he contracts the 
quadricep muscles he does show a little bit of trembling in 
the legs which is indicative of some functional weakness."  
Other leg examination findings including normal sensory and 
gait testing.  In his assessment, Dr. "V.K." wrote: "The 
diagnosis of thigh pain appears to be due to complex regional 
pain from traumatic injury that he suffered while he was in 
the military services in 1965."  He added that the veteran's 
thigh lesions were not amenable to surgical correction and he 
had a "permanent disability" that was expected to 
deteriorate in the future.

There is thus some disagreement in the above opinions as to 
whether the veteran has current thigh disorders, and the 
Board must assess the relative weight of these opinions.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board finds 
that the opinion of the VA physician who performed the 
January 2006 examination and prepared the February 2006 
addendum is entitled to more weight for the following 
reasons.  The January 2006 VA examination contains more 
detailed and thorough examination findings in addition to 
being a more recent assessment of the veteran's medical 
condition.  In addition, although Dr. "V.K." characterized 
his findings as showing a permanent disability, many of these 
findings were of pain, which is not itself a disability, 
Sanchez-Benitez, 13 Vet. App. at 285, or of lumps that did 
not appear to impair earning capacity.  Allen v. Brown, 7 
Vet. App. at 448.  Moreover, Dr. "V.K."'s conclusions are 
based in part on the assumption that the veteran suffered a 
thigh injury while in the military.  However, in contrast to 
the January 2006 VA examiner, Dr. "V.K." did not indicate 
that he had reviewed the SMRs, but, rather, relied on the 
history provided by the veteran, thus reducing the weight of 
his opinion.  See Grover v. West, 12 Vet. App. 109, 112 
(1999) (a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).

The Board also notes that Dr. "V.K."'s opinion is undercut 
by the inaccuracy of his prediction that the veteran's thigh 
"disability" would worsen, as there was no evidence of this 
disability at the time of the January 2006 VA examination.  
Similarly, other treatment records such as the October 2000 
Latham Medical Group record noting a palpable defect at the 
distal quadriceps on the right with the left normal and the 
employer's November 2001 examination notation of chronic 
bilateral supra patellar thigh pain were either base don a 
less thorough and less recent examination or did not identify 
a cognizable thigh disorder.  Moreover, Dr. "V.K."'s 
subsequent letters of May 2002 and November 2006 merely 
repeated his earlier statements and did not contain new 
examination findings.  Further, to the extent that the lay 
statements of the veteran or fellow servicemen opine that a 
current thigh disorder is related to an in-service thigh 
injury, those statements are not competent evidence because 
those making them do not possess the requisite expertise to 
opine on this etiological question.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

Thus, as the January 2006 VA examiner's conclusions are 
entitled to greater weight than those of Dr. "A.K.", the 
preponderance of the competent, probative evidence of record 
reflects that the veteran does not have a current disorder of 
either thigh.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claims for service connection 
for residuals of thigh injuries must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); Brammer v. 
Derwinski, 3 Vet. App. at 225.

In any event, even if the evidence showed current thigh 
disabilities, the claims would nevertheless be denied because 
the preponderance of the evidence reflects that they are not 
related to service.  The SMRs contain an April 1965 treatment 
note that states the veteran had a lump on his left thigh 
"for years."  Clinically, there was a soft, 6 centimeter 
mass on the thigh, which was assessed as a probable lipoma.  
A December 1965 consultation sheet notes that the veteran was 
in the process of his separation physical, that he had a mass 
on his left thigh since a February 1965 injury, and that 
surgical evaluation was necessary.  A subsequent December 
1965 surgical note indicated that the surgeon consulted did 
not feel that the thigh lump did not constitute a problem, it 
could be the result of rupture of some anterior quadriceps 
fibers, and was without any functional disturbance.  At the 
December 1965 separation examination, the lower extremities 
were normal on examination, no mention was made of the thigh 
lump in the summary of defects, and the recommendations 
referred to the above-discussed consultation sheet.  In the 
contemporaneous report of medical history, the physician's 
summary and elaboration of all pertinent date stated that a 
hard mass on the left thigh since running into a fence in 
February 1965 was non-disabling.

Thus, the SMRs indicate that the in-service lump on the 
veteran's left thigh was not a chronic disorder and it was 
not considered to have been a disabling condition, i.e., a 
disorder on contemporaneous examination.  Nor is there any 
other evidence of a disorder of either thigh in the SMRs, so 
there is no evidence of a chronic disorder in service.  There 
is also no evidence of continuity of symptomatology, as the 
first clinical evidence of a post-service thigh-related 
symptom-the July 1984 VA examination notation of right thigh 
flexion being a little stronger on the right then left and 
partial separation of the distal third of the quads more 
apparent on the left than on the right-is many years after 
service.  Moreover, there is no competent evidence of a nexus 
between any current thigh disorder and the left thigh lump or 
anything else in service, because the only opinion suggesting 
such a link, that of Dr. "V.K.", was not based on a review 
of the SMRs, but, rather, on the lay history of the incident 
provided by the veteran.  Grover v. West, 12 Vet. App. at 
112; LeShore v. Brown, 8 Vet. App. at 409.  In sum, even 
assuming a current bilateral thigh disability, there is no 
evidence of a chronic thigh disorder in service, continuity 
of symptomatology, or other relationship between any current 
disorder and service.  The benefit of doubt doctrine is 
therefore not for application in this regard either, and the 
claim for service connection for left and right thigh injury 
residuals must be denied on this basis as well.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. 
Brown, 9 Vet. App. at 519-20.

Since the above analysis establishes that service connection 
cannot be granted on any basis for right or left thigh 
disabilities, the claims for service connection for a back 
and sleep disorder secondary to the thigh injury residuals 
must be denied as a matter of law.  See 38 C.F.R. § 3.310(a) 
(2006) (allowing service connection for disability 
proximately due to or the result of a service-connected 
disease or injury only).  See also Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995) (allowing service connection where 
a service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability).  Nor 
is there any basis for service connection for either 
disability on a direct basis.  There is no evidence of a back 
or sleep disorder in the SMRs, the spine and other systems 
were normal at the December 1965 separation examination, and 
the veteran indicated in the contemporaneous report of 
medical history that he did not have and had never had 
frequent trouble sleeping.  In addition, the January 2006 VA 
examination and February 2006 addendum found that the 
veteran's back was normal notwithstanding back pain, and that 
he had "no sleep disorder per se present," with his sleep 
disturbance related to his non-service-connected 
anxiety/depression, and there is no other evidence linking 
any back or sleep disorders to service.

In sum, any claim for service connection for back and sleeps 
disorders secondary to a thigh disorder must be denied as a 
matter of law, and the preponderance of the evidence is 
against a claim for service connection on a direct basis for 
either disorder.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claims for service 
connection for back and sleep disorders must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for left thigh injury 
residuals is denied.

The claim for service connection for right thigh injury 
residuals is denied.

The claim for service connection for a back disorder, to 
include as secondary to a bilateral thigh injury, is denied.

The claim for service connection for a sleep disorder, to 
include as secondary to a bilateral thigh injury, is denied.


___________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


